oO Oo nynN Dn mn &— WY NO KF

Oo NO NO NO NO KN NO RO RR ee Ree ee ee
A AOA Uw F&F Ww NYO KF CO UO WDBnaANnY BD A F&F. WY NYO KF CO

28

James C. Mahan
US. District Judge

 

Case 2:19-cv-01837-JCM-EJY Document 56 Filed 04/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

kK
LERNER & ROWE INJURY ATTORNEYS, Case No. 2:19-CV-1837 JCM (EJY)
Plaintiff(s), ORDER
Vv.
JOSE NICASIO TORRES, et al.,
Defendant(s).

 

Presently before the court is the matter of Lerner & Rowe Injury Attorneys v. Torres et
al., case number 2:19-cv-01837-JCM-EJY.

Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute
or to comply with these rules or a court order, a defendant may move to dismiss the action or
any claim against it.” Fed. R. Civ. P. 41(b). This court also has the inherent power to sua
sponte dismiss a case for want of prosecution or compliance with court orders. Link v. Wabash
R. Co., 370 U.S. 626, 630-31 (1962); Pagtalunan v. Galaza, 291 F.3d 639, 640-43 (9th Cir.
2002); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992).

This inherent power is codified in the district’s local rules. Local Rule 41-1 provides
that “[a]ll civil actions that have been pending in this court for more than 270 days without any
proceeding of record having been taken may, after notice, be dismissed for want of prosecution
by the court sua sponte or on the motion of an attorney or pro se party.” LR 41-1.

On March 3, 2021, the court notified the parties that “[i]f no action is taken in this case
within 30 days, the Court will enter an order of dismissal for want of prosecution.” (ECF No.

55). The parties have not taken any action since.

 
Case 2:19-cv-01837-JCM-EJY Document 56 Filed 04/07/21 Page 2 of 2

_—

Accordingly,

IT IS HEREBY ORDERED, ADJUDGED, and DECREED that this matter be, and the
same hereby is, DISMISSED for want of prosecution.

The clerk shall close the case.

DATED April 7, 2021.

tins C. MaWau
UNITED)STATES DISTRICT JUDGE

oO ON Dn nA F& W WY

Oo NO NO NO NO NO NO RO RR Re Re ee ee
A AOA Uw F&F Ww NYO KF CO UO WBnaANnN BD A & WY NYO KF CO

28

James C. Mahan
US. District Judge -2-

 

 
